UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6889



DONALD LEE BARRICK, JR.,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, Director, SCDC; CHARLES M.
CONDON, Attorney General of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-98-3106-22BD)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Lee Barrick, Jr., Appellant Pro Se.     Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Lee Barrick, Jr., appeals from the district court’s

order denying his application for a certificate of appealability to

challenge the dismissal without prejudice of his 28 U.S.C.A. § 2254

(West Supp. 1999) petition.   The district court properly adopted

the magistrate judge’s recommendation to dismiss without prejudice

Barrick’s § 2254 petition for failure to exhaust state remedies.

Because Barrick cannot make a substantial showing that he was

denied a constitutional right, the district court properly denied

his application for a certificate of appealability.   Consequently,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2